In an action to recover damages for personal injuries, the defendant Candy Corner appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated June 11, 1986, which denied its motion to dismiss the complaint insofar as it is asserted against it and granted the plaintiffs cross application to vacate its default in serving a bill of particulars on condition that the plaintiffs counsel pay $250 as a monetary sanction within 20 days after service of the order.
Ordered that the order is affirmed, with costs; the time for the plaintiffs counsel to pay the sanction is extended until 10 days after service upon him of a copy of this decision and order, with notice of entry.
On the record before us, the Supreme Court properly va*487cated the plaintiffs default in serving a bill of particulars and denied the appellant’s motion to dismiss the complaint insofar as it is asserted against it. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.